                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as           )
        The Tofurky Company, and                      )
                                                      )
The Good Food Institute, Inc.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )      No. 2:18-cv-4173-FJG
                                                      )
Mark Richardson, in his official capacity as          )
Cole County Prosecuting Attorney and                  )
on behalf of all Missouri Prosecuting Attorneys,      )
                                                      )
       Defendant.                                     )

                                     JOINT STATUS REPORT

       On January 30, 2019, this Court directed the parties “to file either a stipulation of

dismissal or a status report discussing settlement progress on or before 3/4/2019.” ECF No. 46.

       As reported to the Court, ECF No. 46, the parties reached a tentative settlement

agreement at mediation, subject to agreement on final language and approval of necessary

officials. Additional time, however, is needed to (1) exchange proposed language, and (2) get

formal approval from all necessary government officials as to the final agreed-upon language.

                                                   Respectfully submitted,

                                                   /s/ Anthony E. Rothert
                                                   Anthony E. Rothert, #44827
                                                   AMERICAN CIVIL LIBERTIES UNION OF
                                                       MISSOURI FOUNDATION
                                                   906 Olive Street, Suite 1130
                                                   St. Louis, Missouri 63101
                                                   Telephone: (314) 652-3114
                                                   Facsimile: (314) 652-3112
                                                   trothert@aclu-mo.org

                                                   ATTORNEYS FOR PLAINTIFF



                                     1
         Case 2:18-cv-04173-FJG Document 48 Filed 03/01/19 Page 1 of 3
                               JOSHUA D. HAWLEY
                               Attorney General

                               /s/ Julie Marie Blake
                               Julie Marie Blake, #69643
                               Deputy Solicitor General
                               Peter A. Houser, #71278
                               Assistant Attorney General
                               P.O. Box 899
                               Jefferson City, MO 65102-0899
                               (573) 751-1800
                               (573) 751-0774 (fax)
                               Julie.Blake@ago.mo.gov
                               Peter.Houser@ago.mo.gov
                               Attorneys for State of Missouri




                            2
Case 2:18-cv-04173-FJG Document 48 Filed 03/01/19 Page 2 of 3
                                      Certificate of Service

       I certify that on March 1, 2019, a copy of the foregoing was electronically filed with the

Court using the CM/ECF system, which sent notification to counsel of record.

                                             /s/ Anthony E. Rothert




                                     3
         Case 2:18-cv-04173-FJG Document 48 Filed 03/01/19 Page 3 of 3
